Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Amendment

The amendment filed 06/20/2022 has been entered. Claims 1, 9 and 17 have been amended. Claims 1-17  are pending in the application. 






Response to Arguments

Claim Rejections - 35 USC § 103 
Regarding claim 1, Applicant argues that “Nagao at most discloses establishing a path between words such as synonyms and hypernyms. For example, in Fig. 10 of Nagao, the word "disk" corresponds to word "virtual disk". But "virtual" is not a hypernym or synonym of "disk." Accordingly, a person of ordinary skill in the art would not use "disk" and "virtual" to correspond to the word "virtual disk." Therefore, Nagao at most discloses a word corresponding to a description including the word. The Office Action has not established that Nagao discloses "a plurality of keywords of a given description in the knowledge base correspond to a location of the given description comprising the plurality of keywords.".

In response, Examiner relies on a new combination of references. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN107766511A, cited in IDS) in view of Srinivasa (US 6,965,900 B2 )
 
     Regarding claim 1, HU discloses:  A method for determining description information, the method comprising: determining a feature representation of received query information; (Hu, page 13, 5th paragraph, line 4- 1st, client receives the problem of user's input event data, and is pushed to interface unit and is received. 2nd, the problem of client will receive event carries out vectorization. 3rd, user inputs the problem of after event vector, so as to obtain problem vector, this problem vector is comprising multiple Vector element (Note: Examiner interprets that “vector element” is corresponding to “a feature representation”); page 9, 3rd paragraph - Word segmentation processing, morphological analysis and semantic analysis are carried out respectively to the data message after progress source data processing; page 14, 5th paragraph-receiving user's input information, metadata identification is carried out to the data message contained in described problem information; page 12- Step S103, when interface unit receives the data message of client user's input, then interface unit is by user The problem of being putd question to using natural language is sent to source data administrative unit.)
 determining an element representation matching the feature representation in an event element library, (Hu, page 14- 4th, retrieved according to vector element (corresponding to “a feature representation”), retrieve user's Q ＆ A database, obtain multiple example vectors, and example vector (corresponding to “an element representation”)Including at least a vector element. 5th, after vectorial example is obtained, handled that (x is event vector, y using calculating formula of similarity sim (x, y) For example vector), the similarity of event vector and multiple examples vector is calculated, and update customer incident storehouse (corresponding to “an event element library”); page 4, last paragraph- The replacement data message (corresponding to “an element representation”) obtained after rearranging and the customer incident progress stored in problem information knowledge base Match somebody with somebody,);
 the element representation being generated on the basis of an event recorded in a knowledge base, (Hu, page 4, the last paragraph- the replacement data message obtained after rearranging is matched with the customer incident (corresponding to “an event”) stored (corresponding to “recorded”)in problem information knowledge base (corresponding to “a knowledge base”) , match the customer incident record and question template corresponding with the replacement data message, the answer matched with customer incident record and described problem template is inquired from answer storehouse, and by the answer output display.)
wherein the knowledge base comprises events, and descriptions of the events, (Hu, page 4, the last paragraph- the replacement data message obtained after rearranging is matched with the customer incident (corresponding to “an event”) stored in problem information knowledge base (corresponding to “a knowledge base”) ; page 14, 3rd paragraph- 6th, the answer knowledge information of event (corresponding to “description information of an event”); page 9, the last paragraph, line 1- Problem information storehouse, customer incident storehouse and answer storehouse are stored with problem information knowledge base)
and the event element library comprises element representations, wherein each of the element representations is a keyword of a description in the knowledge base  (Hu, page 17, line 4-  keyword from knowledge base with obtaining related response content; page 14, 3rd paragraph- 6th, the answer knowledge information of event (corresponding to “description information of an event”); page 14- 4th, retrieved according to vector element , retrieve user's Q ＆ A database, obtain multiple example vectors, and example vector (corresponding to “an element representation”)Including at least a vector element. 5th, after vectorial example is obtained, handled that (x is event vector, y using calculating formula of similarity sim (x, y) For example vector), the similarity of event vector and multiple examples vector is calculated, and update customer incident storehouse (corresponding to “event library”) ; page 5, second  paragraph- The answer matched with customer incident record and described problem template is inquired from answer storehouse;  page 9, the last paragraph, line 1- Problem information storehouse, customer incident storehouse and answer storehouse are stored with problem information knowledge base, according in above-mentioned steps S2 The keyword of acquisition and data message is reset from the customer incident and question template matched first corresponding to problem information; page 10, line 26- then by correspondence position information of the answer information in the database;  ) 
acquiring a target description of an event corresponding to the matching element representation from the knowledge base; (Hu, page 14, 3rd paragraph- 6th, the answer knowledge information of event (corresponding to “description information of an event”), the output answer number corresponding with event are determined by obtained event similarity According to; page 13, second paragraph- Step S105, after the information that user sends carries out above a series of processing, the structuring table of Utilizing question The customer incident record of matching is found in the customer incident storehouse gone up to formula, ontology knowledge technology and linguistry technology in knowledge base And question template, template can be morphology template, semantic template etc. the problem of in ATL；At natural language processing technique Reason, then go in answer storehouse to carry out knowledge parsing to obtain response corresponding with keyword.The knowledge preserved in knowledge base is Response corresponding with keyword, and the ontology knowledge that knowledge base is commonly used using artificial intelligence field represents knowledge.  Step S106, the processing in source is carried out by the data inputted to user, identifies the information of each user's input There is a unique source, the data in different sources correspond to the data in different event storehouse, and according to uniquely identifying and ask Topic template gets corresponding answer)
and determining description information corresponding to the query information on the basis of the acquired target description.   (Hu, page 14, 3rd paragraph- 6th, the answer knowledge information of event (corresponding to “description information of an event”), the output answer number corresponding with event are determined by obtained event similarity According to; page 13, second paragraph- Step S105, after the information that user sends carries out above a series of processing, the structuring table of Utilizing question The customer incident record of matching is found in the customer incident storehouse gone up to formula, ontology knowledge technology and linguistry technology in knowledge base And question template, template can be morphology template, semantic template etc. the problem of in ATL；At natural language processing technique Reason, then go in answer storehouse to carry out knowledge parsing to obtain response corresponding with keyword.The knowledge preserved in knowledge base is Response corresponding with keyword, and the ontology knowledge that knowledge base is commonly used using artificial intelligence field represents knowledge.  Step S106, the processing in source is carried out by the data inputted to user, identifies the information of each user's input There is a unique source, the data in different sources correspond to the data in different event storehouse, and according to uniquely identifying and ask Topic template gets corresponding answer)
  However, Hu does not clearly disclose:
and corresponds to a location of the description in the knowledge base, and wherein a plurality of keywords of a given description in the knowledge base correspond to a location of the given description comprising the plurality of keywords; 
     However Srinivasa discloses: 
and corresponds to a location of the description in the knowledge base, and wherein a plurality of keywords of a given description in the knowledge base correspond to a location of the given description comprising the plurality of keywords; (Srinivasa, column 3, line 51-Then data mining is performed on the created knowledge base; Fig. 1, item 32, “CONCEPT-BASED •CONCEPT "TLE" KEYWORDS DISCOVERY KNOWLEDGE-BASED”; Fig. 3; Fig. 8; column 12, line 64- In FIG. 8 is shown a comparison of the three most "significant" singular vectors Ul, U2 and U3 for the golfevent concept along with the least significant vector Ul43. The lists of terms 266, 270, 280 and 284 in each vector Ul, U2, U3 and Ul43 can be sorted in decreasing order of the magnitude of the vector value for each term; Column 12, line 10- If each term 216 is considered to be a term dimension, then each column 214 of the tern-document matrix can represent a vector in a highdimensional space that represents a particular document 214; Column 21, line 66- for the example of web-pages, is that the information corresponding to a dimension of the multidimensional data being sought, e.g., an event description, almost always starts on a new line; column 25, line 5- This format can have a template "city-state-country-continent" where all the four fields can be in the form of strings of text data. This format can provide a common space to match, e.g., the location component of any two events. Unlike the time format, the fields of the location format can be linked via a spatial inheritance map. This map can be in the form of a location database that contains information about the relationship between the various fields. For example, if the location information available from an extracted event is "Los Angeles", then the spatial inheritance map allows supplying the remaining fields in the database entry as "California-United States-North America," since there is a one-to-one relationship between the fields. For many-to-one cases, only the unambiguous fields are able to be filled.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of HU with the teaching of Srinivasa to automatically finding relevant documents from a library of searchable documents (Srinivasa, column 7, line 45) and also to achieve accuracy and speed (Srinivasa, column 8, line 37) and also to search for desired dimensions of the application specific multidimensional information being sought, e.g., the T, L, and E event information, (Srinivasa, column 22, line 23). 


     Claims 9 and 17 correspond to claim 1, and are rejected accordingly.

    Regarding claim 2, HU in view of Srinivasa discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: generating the knowledge base(page 5, 5th paragraph-Construct question letter Cease knowledge base) on the basis of a plurality of historical events (customer incident)  and descriptions of the plurality of historical events.  (Page 5- Collect question template, record customer incident and the answer module corresponding with described problem template, Construct question letter Cease knowledge base.)

     Claim 10 corresponds to claim 2, and is rejected accordingly.

     Regarding claim 3, HU in view of Srinivasa discloses all of the features with respect to claim 2 as outlined above. Claim 3 further recites: extracting, from a description of a historical event in the plurality of historical events in the knowledge base, an element associated with the historical event; (HU, page 4, the last two paragraphs- Word (corresponding to “an element”)segmentation processing, morphological analysis and semanteme point are carried out to the data message  (corresponding to “description information”) according to exclusive source mark successively Analysis, and the character string included in data message is rearranged according to analysis result；The replacement data message obtained after rearranging and  the customer incident (corresponding to “an event”) stored (corresponding to “recorded”)in problem information knowledge base (corresponding to “a knowledge base”; page 13- first paragraph, line 14- Processing and analysis unit obtains the structuring expression of problem and keyword (corresponding to “an element”) by being parsed to problem, according to the knot of problem Structure expression formula and keyword go knowledge base searching result;) 
generating an element representation corresponding to the historical event on the basis of the extracted element; (HU, page 4, last paragraph- The replacement data message (corresponding to “an element representation”) obtained after rearranging and the customer incident progress stored in problem information knowledge base Match somebody with somebody, )
and establishing the event element library on the basis of the generated element representation.  (HU, Page 5, first paragraph- match the customer incident record and question template (corresponding to “event element library”) corresponding with the replacement data message (corresponding to “the generated element representation”) ; page 5, 5th  paragraph- Collect question template, record customer incident and the answer module corresponding with described problem template, Construct question letter Cease knowledge base; page 17, first paragraph, line 4- according to the structured expression of problem and keyword from knowledge base With obtaining related response content, structured expression, ontology knowledge technology and the linguistry technology of Utilizing question are from knowledge Matching obtains question template in the problem of in storehouse storehouse)
  
   Claim 11 corresponds to claim 3, and is rejected accordingly.

   Regarding claim 4, HU in view of Srinivasa discloses all of the features with respect to claim 3 as outlined above. Claim 4 further recites: wherein the extracting an element associated with the historical event comprises: extracting a keyword from the description of the historical event; (page 4, the last two paragraphs- Word (corresponding to “an element”)segmentation processing, morphological analysis and semanteme point are carried out to the data message  (corresponding to “description information”) according to exclusive source mark successively Analysis, and the character string included in data message is rearranged according to analysis result；The replacement data message obtained after rearranging and  the customer incident (corresponding to “an event”) stored (corresponding to “recorded”)in problem information knowledge base (corresponding to “a knowledge base”; page 13- first paragraph, line 14- Processing and analysis unit obtains the structuring expression of problem and keyword (corresponding to “an element”) by being parsed to problem, according to the knot of problem Structure expression formula and keyword go knowledge base searching result;) 
and determining an element associated with the historical event on the basis of the keyword.  (page 4, last paragraph- The replacement data (corresponding to “an element”)  message obtained after rearranging and the customer incident progress stored in problem information knowledge base Match somebody with somebody; page 13, second paragraph, line 6- At natural language processing technique Reason, then go in answer storehouse to carry out knowledge parsing to obtain response corresponding with keyword. The knowledge preserved in knowledge base is Response corresponding with keyword, and the ontology knowledge that knowledge base is commonly used using artificial intelligence field represents knowledge.)

     Claim 12 corresponds to claim 4, and is rejected accordingly.

     Regarding claim 6, HU in view of Srinivasa discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites: wherein the determining 15the feature representation comprises: receiving the query information; extracting a group of features from the query information; (HU ,page 13- 1st, client receives the problem of user's input event data, and is pushed to interface unit and is received. 2nd, the problem of client will receive event carries out vectorization (Note: Examiner interprets that “vectorization” is corresponding to.” extracting a group of features” ) and generating the feature representation on the basis 20of the group of extracted features.  (HU ,Page 14, first paragraph-3rd, user inputs the problem of after event vector, so as to obtain problem vector, this problem vector  (corresponding to “a feature representation”) is comprising multiple Vector element  (corresponding to “ group of extracted features”))

    Claim 14 corresponds to claim 6, and is rejected accordingly.

   Regarding claim 7, HU in view of Srinivasa discloses all of the features with respect to claim 1 as outlined above. HU discloses: wherein the determining an element representation matching the feature representation in the event element library comprises:  25determining, from the event element library, an element representation, a similarity of the element representation to the feature representation (page 14- 4th, retrieved according to vector element (corresponding to “a feature representation”), retrieve user's Q ＆ A database, obtain multiple example vectors, and example vector (corresponding to “an element representation”)Including at least a vector element. 5th, after vectorial example is obtained, handled that (x is event vector, y using calculating formula of similarity sim (x, y) For example vector), the similarity of event vector and multiple examples vector is calculated, and update customer incident storehouse (corresponding to “an event element library”);
   However HU does not clearly disclose:
exceeding a predetermined threshold
   However Srinivasa discloses:
exceeding a predetermined threshold
(column 13, line 42- to measure the distance of the test page from the origin of the event subspace and compare it to a threshold value. If the distance exceeds the threshold, the page could be considered to be a member; fig. 2, e.g. item 100, “SIMILARITY MEASURE WITH EVENTS IN DATABASE”  and item 106 “Match > Threshold?”; column 23, line 31- This process implies that a similarity criterion can be defined for matching two occurrences of the extraction of application specific
multidimensional information, e.g., two sets of event information.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of HU with the teaching of Srinivasa to automatically finding relevant documents from a library of searchable documents (Srinivasa, column 7, line 45) and also to achieve accuracy and speed (Srinivasa, column 8, line 37) and also to search for desired dimensions of the application specific multidimensional information being sought, e.g., the T, L, and E event information, (Srinivasa, column 22, line 23). 

    Claim 15 corresponds to claim 7, and is rejected accordingly.

     Regarding claim 8, HU in view of Srinivasa discloses all of the features with respect to claim 1 as outlined above. Claim 8 further recites: wherein the query information comprises at least one of: query information of a user; or an event description text.  (page 13- 1st, client receives the problem of user's input event data; abstract, line 2-  the data message contained in customer problem information)

    Claim 16 corresponds to claim 8, and is rejected accordingly.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN107766511A, cited in IDS) in view of Srinivasa (US 6,965,900 B2 )
 in further view of Fitzgerald (US 2008/0133486)


   Regarding claim 5, HU in view of Srinivasa discloses all of the features with respect to claim 4 as outlined above. HU in view of Srinivasa does not clearly disclose: receiving auxiliary labeling information from an administrator; and  10updating the element associated with the historical event on the basis of the auxiliary labeling information. 
  However Fitzgerald discloses:
receiving auxiliary labeling information from an administrator; and  10updating the element associated with the historical event on the basis of the auxiliary labeling information. (Fitzgerald, [0024] If the user or system administrator assigns management tags to a system, known as seeding the system with business knowledge, the system may then automatically assign management tags if it is so configured. [0013], line 23- this tag information may be subsequently altered by a user or system administrator (i.e. it may be edited, created deleted, updated, or replaced) if the system is configured to allow this; [0016] the assets with which system tags are associated are not limited to computer hardware-for example, other entities in a management system, such as users, roles, policies, events, memberships, and other relationships, may have system tags associated with them.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of HU in view of Srinivasa with the teaching of Fitzgerald to enable users or administrators to record business knowledge that is not readily available or discoverable. (Fitzgerald, [0024]) 

      Claim 13 corresponds to claim 5, and is rejected accordingly.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166